Order of disposition, Family Court, Bronx County (Harold J. *135Lynch, J.), entered on or about June 30, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed an act, which, if committed by an adult, would constitute the crime of unlawful imprisonment in the second degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). Appellant’s verbal and physical conduct prevented his teacher from leaving the classroom, and constituted restraint under Penal Law § 135.00 (1). Concur— Buckley, P.J., Andrias, Saxe, Nardelli and Malone, JJ.